Citation Nr: 0123402	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for bilateral upper leg 
ligament injuries with secondary weakness.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals on 
appeal from a March 2000 rating decision from the Department 
of Veterans Affairs (VA) regional office (RO) in Houston, 
Texas.


FINDINGS OF FACT
1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  Right ear hearing loss which preexisted service did not 
increase in severity therein. 

4.  The evidence submitted in support of the claim does not 
show a current bilateral upper leg ligament disability.

5.  The evidence submitted in support of the claim does not 
show a current disability of tinnitus.


CONCLUSION OF LAW

1.  A right ear hearing loss disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2000). 

2.  A bilateral upper leg ligament disability  was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. § 3.303.

3.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Basic entitlement to compensation for service-connected 
disabilities for veterans derives from 38 U.S.C.A. § 1110, 
which provides that for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service... the United States will pay to any veteran thus 
disabled... from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter. See 
also 38 C.F.R. §§ 3.303(a), 3.306. Establishing service 
connection generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C. § 1153; 38 C.F.R. 3.306(b).  This presumption 
of aggravation is only applicable if the preservice 
disability underwent an increase in severity during service. 
See Beverly v. Brown, 9 Vet.App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection. Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).


Background

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2000), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Service medical records reflect that the veteran underwent an 
induction physical examination in August 1966.  The medical 
history indicated that he had hearing loss and running ears.  
Upon physical examination, the ears were found to be normal.  
The audiological evaluation recorded pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
No data
50
LEFT
5
5
5
No data
30

Speech audiometry was not conducted.  A slight hearing loss 
in the left ear was noted.  The veteran sought treatment for 
a right ear infection in March 1967.  Otitis externa was 
diagnosed.  Records show that his condition improved with 
medications, but when he returned for treatment in May 1967, 
chronic otitis externa was diagnosed.  He sought treatment 
twice in August 1967.  On the first August visit, the veteran 
complained pain, decreased hearing, and discharge from the 
right ear for five to seven days.  Physical examination of 
the ears showed much debris in the right external ear and 
canal.  The medical provider was unable to flush it out.  On 
the second August visit, the debris was cleaned out and 
medication was prescribed.  The veteran sought outpatient 
treatment in June 1967 for injuries resulting from being 
struck by a truck.  The veteran was not knocked unconscious.  
The only positive finding was a superficial abrasion and a 
contusion to the left thigh.  Anterior-posterior and lateral 
X-rays were taken of the right and left thigh.  The X-rays 
were interpreted to show no fractures. 

In September 1968, the veteran underwent a separation 
physical examination.  The pertinent medical history 
indicated running ears, cramps in legs, and a leg injury in 
June 1967 after being hit by a truck.  The physical 
examination disclosed normal ears.  Hearing was tested by 
whispered voice: the veteran's hearing was 15/15 bilaterally.  
No audiometry was performed. No abnormality of the legs was 
noted. 

Post-service records show that the veteran sought outpatient 
treatment on multiple occasions at the VA Corpus Christi 
Outpatient Clinic.  The veteran underwent several authorized 
audiometric evaluations, performed on the following dates: 
July 1984, July 1986, April 1990, April 1991, March 1993, 
July 1994, February 1996, and June 1996.  None of the 
evaluations included speech audiometry.  Pure tone threshold 
results, in decibels (dB), were recorded on the dates 
indicated, as follows:

July 1984:




HERTZ



500
1000
2000
3000
4000
RIGHT
10M
5M
5M
      
15M
50M
LEFT
5M
10M
0M
30M
55M

July 1986:




HERTZ



500
1000
2000
3000
4000
RIGHT
0M
10M
10M
5M
50M
LEFT
5M
5M
0M
30M
55M



April 1990:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
50
LEFT
0
0
0
40
55

April 1991:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
70
LEFT
5M
10M
0M
30M
55M


March 1993:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
25
50
LEFT
5M
10M
0M
30M
55M

July 1994:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
50
LEFT
0
0
10
50
55



February 1996:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
No data
No data 
No data
No data
LEFT
0
0
5
40
40




June 1996:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
25
55
LEFT
0
0
0
50
60


Analysis

A review of the record shows that right ear audiometric 
results were consistently between 0 and 20 decibels at levels 
between 500 and 3000 Hertz (Hz) from the veteran's August 
1966 induction examination to April 1990.  Such results are 
considered within the "normal hearing" range.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  The only exception 
was in August 1967, when the pure tone threshold at 2000 Hz 
was -5 dB.  However, a negative reading does not indicate 
hearing loss.  The induction examination showed a pure tone 
threshold of 50 dB at 4000 Hz for the right ear, which is 
considered to show a hearing disability.  See 38 C.F.R. 
§ 3.385.  Therefore, the veteran did have a right ear hearing 
loss disability when he entered the service.  The pivotal 
issue then, is whether the veteran's hearing disability was 
aggravated by service.  In this regard, the Board notes that 
the veteran's audiometric evaluations, performed between July 
1984 and April 1990, consistently show a pure tone threshold 
of 50 dB at 4000 Hz.  An increase in hearing loss is not 
shown until April 1991 evaluation, which disclosed a pure 
tone threshold of 70 dB at 4000 Hz.  The Board notes that 
this increase occurred over 20 years after the veteran's 
service.  Given the above evidence, it cannot be concluded 
that there was aggravation of the pre-service right ear 
hearing loss disability.  No medical opinion or other 
competent medical evidence to the contrary has been 
presented. 

A lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, while the veteran is competent to provide 
evidentiary assertions regarding treatment and symptoms 
perceptible to a lay person, he is not competent to establish 
that his preexisting right ear hearing loss was aggravated in 
service. The evidence is overwhelming against the claim and 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (2000).

The Board finds that the record, which includes extensive VA 
and private medical reports, reveals no competent medical 
evidence of a current diagnosis of a tinnitus or a bilateral 
leg ligament condition. The service medical records only 
disclose a superficial abrasion and contusion of the left 
thigh in June 1967.  No residuals of this injury or other 
right or left leg condition was clinically evident when the 
veteran was examined for separation from service. As noted 
above, under the basic statutory framework and the case law, 
it is clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability." Degmetich.  Under these criteria, tinnitus or 
a "disability" of the legs for VA compensation benefit 
purposes is not shown to be present in this case as to the 
veteran's claim.  In this circumstance where the clear weight 
of the most probative evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

The Board first notes that, although the RO initially based 
its determination of the veteran's claims on well-
groundedness, the RO's final decision, reflected in the March 
2001 supplemental statement of the case (SOC) was on the 
merits.  The Board further notes that by letter in December 
2000, the RO advised the appellant of the VCAA's enactment.  
The December 2000 letter also advised the claimant of VA's 
obligations under the VCAA, what evidence was needed to show 
entitlement, and what evidence has already been obtained.  
The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  The veteran indicates, in his notice 
of disagreement, that the RO failed to obtain Service Surgeon 
General (SGO) records from when he was hospitalized at an 
Army field hospital.  The Board notes however, the RO's 
notation on the notice indicates that the service medical 
records were received, but there were no SGO records. The 
Board further notes that the service medical records indicate 
no inpatient treatment; the veteran was transported by 
litter, treated, and released for duty, all on the day of the 
accident.  Accordingly, the Board finds no indication of the 
existence of any outstanding Federal government or other 
record that could substantiate the claims for service 
connection for right ear hearing loss, service connection for 
bilateral leg disability, or for service connection for 
tinnitus.  The Board also considered whether to provide the 
veteran with a medical examination.  The Board finds that a 
medical examination is not necessary to make a decision on 
the claim for the following reasons: (1) there is no 
competent evidence that the veteran's increase in right ear 
hearing loss may be associated with his military service, (2) 
there is no competent evidence that the veteran has a current 
disability of the legs or persistent or recurrent symptoms of 
a disability, and (3) there is no competent evidence that the 
veteran has a current disability of tinnitus or persistent or 
recurrent symptoms of tinnitus.  Accordingly, the Board 
concludes that it may now enter a decision on the merits of 
these issues without prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for hearing loss, right 
ear, is denied.

Entitlement to service connection for bilateral upper leg 
ligament injuries with secondary weakness is denied.

Entitlement to service connection for tinnitus is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

